EXHIBIT A
Precinct #                           Polling Place Name              County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners

   001       Harbins Elementary (GCPS)                                 HARBINS A               3                  24                     2

   002       Annistown Elementary (GCPS)                             ROCKBRIDGE A              3                  14                     2

   003       Hebron Baptist Church                                      DACULA                 3                  18                     2

   004       Suwanee Branch GC Public Library                         SUWANEE A                2                   7                     1

   005       Faith Community Church                                   BAYCREEK A               3                  10                     1

   006       McKendree UMC                                            GOODWINS A               3                  13                     2

   007       Duluth City Hall                                          DULUTH A                3                  18                     2

   008       Frank Osborne Middle School                              DUNCANS A                3                  16                     2

   009       Bogan Park Community Center (GC Park)                    PUCKETTS A               3                  19                     2

   010       Snellville UMC                                             CATES A                2                   9                     1

   011       First Baptist Church of Lilburn                          BERKSHIRE A              2                  10                     1

   012       Lucky Shoals Park Community Recreation Center            BERKSHIRE B              3                  18                     2

   013       Hamilton Mill UMC                                        DUNCANS C                3                  12                     1

   014       Mountain Park Depot (GC Park)                            GARNERS A                3                  14                     2

   015       Lawrenceville First Baptist Church                     LAWRENCEVILLE A            2                  14                     2

   016       Gwinnett County Fairgrounds                            LAWRENCEVILLE B            3                  20                     2
             Gwinnett School of Mathematics, Science & Technology
   017       (GCPS)                                                    MARTINS A               3                  13                     2

   018       New Hope Christian Church                                 MARTINS B               3                  12                     1

   019       Bethesda UMC                                              MARTINS C               2                  10                     1

   020       Summerour Middle (GCPS)                                PINCKNEYVILLE A            3                  11                     1

   021       Rockbridge Elementary (GCPS)                           PINCKNEYVILLE B            3                  14                     2

   022       Peachtree Corners Presbyterian Church                  PINCKNEYVILLE C            2                   8                     1

   023       Meadowcreek Elementary (GCPS)                          PINCKNEYVILLE D            2                   9                     1

   024       Buford City Hall                                        SUGAR HILL A              3                  18                     2

   025       Sugar Hill Church                                       SUGAR HILL B              3                  19                     2

   026       Rock Springs UMC                                       HOG MOUNTAIN A             3                  19                     2

   027       Prospect UMC                                           HOG MOUNTAIN B             3                  18                     2

   028       Union Grove Baptist Church                              ROCKYCREEK A              3                  19                     2

   029       Five Forks Library                                         CATES B                2                   6                     1

   030       Britt Elementary (GCPS)                                    CATES C                2                  11                     1

   031       Woodward Mill Elementary (GCPS)                        HOG MOUNTAIN D             3                  12                     2

   032       New Mercies Christian Church                             BERKSHIRE D              3                  11                     1
Precinct #                             Polling Place Name         County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners

   033       Arcado Elementary (GCPS)                              BERKSHIRE E              2                   8                     1

   034       Lilburn Christian Church                              BERKSHIRE F              2                   9                     1

   035       Berean Baptist Church                                   CATES D                3                  14                     2

   036       Trinity Lutheran Church                                 CATES E                3                  11                     1

   037       Winters Chapel United Methodist Church              PINCKNEYVILLE E            2                   9                     1

   038       Best Friend Park (GC Park)                          PINCKNEYVILLE F            2                  10                     1

   039       Hamilton Mill Christian Church                        DUNCANS D                3                  24                     2

   040       Pinckneyville Community Center (GC Park)            PINCKNEYVILLE H            3                  18                     2

   041       Peachcrest Christian Church                           BAYCREEK B               3                  21                     2

   042       Dyer Elementary School (GCPS)                       LAWRENCEVILLE C            3                  12                     1

   043       Sweetwater Middle (GCPS)                               MARTINS D               2                   9                     1

   044       Centerville Elementary (GCPS)                        ROCKBRIDGE B              3                  14                     2

   045       Shiloh Elementary (GCPS)                              GARNERS B                3                  12                     2

   046       Forrest Hills @ Mountain View                           CATES F                2                   7                     1

   047       Cannon UMC                                              CATES G                3                  11                     1

   048       Mason Elementary (GCPS)                                DULUTH B                3                  14                     2

   049       Lucerne Baptist Church                                GARNERS C                2                   8                     1

   050       Beaver Ridge Elementary (GCPS)                      PINCKNEYVILLE I            2                  11                     1

   051       Iglesia Metropolitana Seventh Day Adventist         PINCKNEYVILLE J            2                  10                     1

   052       Mountain Park First Baptist Church                    BERKSHIRE G              2                   9                     1

   053       T.W. Briscoe Park Main Building (Snellville Park)       CATES H                3                  16                     2

   054       New Prospect UMC                                     SUGAR HILL C              3                  18                     2

   055       Lanier Middle School                                 SUGAR HILL D              3                  16                     2

   056       Duluth Festival Center                                 DULUTH C                2                   9                     1

   057       BB Harris Elementary (GCPS)                            DULUTH D                3                  19                     2

   058       Saint Mary of Egypt Orthodox Church                 PINCKNEYVILLE K            3                  16                     2

   059       Landmark Church                                     PINCKNEYVILLE N            3                  15                     2

   060       Rhodes Jordan Community Center (GC Park)            LAWRENCEVILLE D            3                  19                     2

   061       Lawrenceville First UMC                             LAWRENCEVILLE E            2                   9                     1

   062       Peachtree Corners Baptist Church                    PINCKNEYVILLE L            3                   9                     1

   063       Simpson Elementary (GCPS)                           PINCKNEYVILLE M            3                  10                     1

   064       Voices of Faith                                       GARNERS D                3                  13                     2
Precinct #                            Polling Place Name    County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners

   065       Calvary Baptist Church                          BERKSHIRE H              2                   8                     1

   066       Atlanta Chinese Christian Church              PINCKNEYVILLE O            3                  14                     2

   067       Patrick Elementary (GCPS)                       PUCKETTS E               3                  19                     2

   068       Oak Road Lutheran Church                          CATES I                3                  13                     2

   069       Good Shepherd Presbyterian Church                 CATES J                3                  13                     2

   070       Collins Hill Library                            GOODWINS B               3                  14                     2

   071       Mount Vernon Baptist Church                   LAWRENCEVILLE F            3                  15                     2

   072       Ferguson Elementary (GCPS)                       MARTINS E               3                  23                     2

   073       Peachtree Corners Christian Church            PINCKNEYVILLE P            2                   9                     1

   074       Beaver Ruin Road Baptist Church               PINCKNEYVILLE Q            2                   8                     1

   075       Zoar United Methodist Church                   ROCKBRIDGE C              3                  19                     2

   076       Evangel Community Church                       ROCKBRIDGE D              3                  14                     2

   077       Gwinnett Church of Christ                       GOODWINS C               3                  20                     2

   078       Grayson United Methodist Church                 BAYCREEK K               3                  14                     2

   079       Gwinnett Community Church                         CATES K                2                  11                     1

   080       Grace-New Hope Church                           BAYCREEK C               3                  22                     2

   081       Westminster Presbyterian Church                   CATES L                3                  16                     2

   082       Pleasant Hill Presbyterian Church                DULUTH E                3                  18                     2

   083       Richland Homeowners Clubhouse                   GOODWINS D               3                  17                     2

   084       First Christian Church                        LAWRENCEVILLE G            3                  12                     2

   085       Creekland Middle (GCPS)                       LAWRENCEVILLE H            3                  17                     2

   086       Corley Elementary (GCPS)                         MARTINS F               2                  10                     1

   087       Saint Patrick's Catholic Church               PINCKNEYVILLE S            3                  13                     2

   088       Bethany Baptist Church                         ROCKBRIDGE E              3                  18                     2

   089       Lanier High School (GCPS)                       SUGAR HILL E             3                  14                     2

   090       C3 Church                                     LAWRENCEVILLE I            3                  13                     2

   091       First Baptist Church of Grayson                 BAYCREEK D               3                  18                     2

   092       Harvest Community Church of the Nazarene        BERKSHIRE J              3                  11                     1

   093       Craig Elementary (GCPS)                           CATES M                3                  16                     2

   094       Pharr Elementary (GCPS)                           CATES N                2                  10                     1

   095       Infinite Energy Center                           DULUTH F                3                  22                     2

   096       Bunten Road Park (Duluth City Park)              DULUTH G                2                  12                     1
Precinct #                            Polling Place Name      County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners

   097       Jackson Elementary (GCPS)                         GOODWINS E               3                  21                     2

   098       Walnut Grove Elementary (GCPS)                    GOODWINS F               3                  12                     2

   099       First Chinese Baptist Church - Atlanta          PINCKNEYVILLE T            3                  12                     2

   100       George Pierce Park (GC Park)                      SUWANEE B                3                  16                     2

   101       Winters Chapel Baptist Church                   PINCKNEYVILLE U            2                   8                     1

   102       Harmony Elementary (GCPS)                         PUCKETTS B               3                  12                     1

   103       The NETT at BERKMAR                               BERKSHIRE L              3                  13                     2

   104       Lenora Park Gym (GC Park)                        ROCKBRIDGE F              3                  21                     2

   105       Sugar Hill Elementary (GCPS)                     SUGAR HILL F              3                  16                     2

   106       Suwanee Service Center (GCPS)                     SUWANEE C                3                  21                     2

   107       Five Forks Middle (GCPS)                           CATES O                 2                   6                     1

   108       South Gwinnett Baptist Church                     BAYCREEK E               3                  12                     2

   109       Killian Hill Baptist/Christian School            BERKSHIRE M               2                   7                     1

   110       Galilean Baptist Church                           MARTINS G                2                   9                     1

   111       Chattahoochee Elementary (GCPS)                    DULUTH H                2                  11                     1

   112       Mountain Park Activity Building (GC Park)        BERKSHIRE N               3                  12                     1

   113       Rock Bridge Baptist Church of Nocross Inc       PINCKNEYVILLE V            2                   7                     1

   114       Hopewell Baptist Church                         PINCKNEYVILLE W            3                  17                     2

   115       Bethesda Elementary (GCPS)                         MARTINS H               3                  18                     2

   116       Amazing Grace Lutheran Church                      MARTINS I               3                  16                     2

   117       Kanoheda Elementary (GCPS)                         MARTINS J               3                  16                     2

   118       Mountain Park United Methodist Church             GARNERS F                2                   7                     1

   119       Knight Elementary School (GCPS)                  BERKSHIRE O               2                  10                     1

   120       Berkmar Middle School (GCPS)                      BERKSHIRE P              2                   6                     1

   121       Norcross High School                            PINCKNEYVILLE X            3                  13                     2

   122       Anderson-Livsey Elementary (GCPS)                ROCKBRIDGE G              3                  20                     2

   123       Iglesia Bautista Nueva Jerusalem                PINCKNEYVILLE Y            3                  13                     2

   124       Christ the Lord Lutheran Church                  GOODWINS G                3                  11                     1

   125       Jones Bridge Park/Good Age Building (GC Park)   PINCKNEYVILLE Z            2                   7                     1

   126       Peachtree Elementary (GCPS)                     PINCKNEYVILLE A            3                  10                     1

   127       Grafted Church                                  LAWRENCEVILLE J            2                   9                     1

   128       Peachtree Road Baptist Church                     GOODWINS H               3                  11                     1
Precinct #                            Polling Place Name       County Precinct   Number of Poll Pads   Number of BMDs   Number of Ballot Scanners

   129       Duncan Creek Elementary (GCPS)                     DUNCANS B                3                  18                     2

   130       Riverside Elementary (GCPS)                        SUWANEE D                3                  17                     2

   131       Level Creek UMC - O'Rouke Family Life Center       SUWANEE E                3                  16                     2

   132       Taylor Elementary (GCPS)                         LAWRENCEVILLE K            3                  13                     2

   133       Dacula Park Activity Building (GC Park)             HARBINS B               3                  18                     2

   134       Chestnut Grove Baptist Church                      BAYCREEK F               3                  18                     2

   135       Ivy Creek Elementary (GCPS)                        PUCKETTS C               3                  13                     2

   136       North Metro First Baptist Church                 HOG MOUNTAIN C             3                  16                     2

   137       Fort Daniel Elementary School (GCPS)              ROCKYCREEK B              3                  19                     2

   138       Hull Middle School (GCPS)                           DULUTH I                3                  19                     2

   139       Saint Marguerite D'Youville Catholic Church         MARTINS K               3                  18                     2

   140       North Gwinnett Church                              SUWANEE H                3                  15                     2

   141       Sycamore Elementary School                        SUGAR HILL G              3                  11                     1

   142       Suwanee Full Gospel Church                         SUWANEE F                3                  15                     2

   143       Sunrise Baptist Church                           LAWRENCEVILLE L            3                  18                     2

   144       Gwinnett Co Dept of Water Resources              LAWRENCEVILLE M            3                  24                     2

   145       Gracepointe Church of the Nazarene                 BAYCREEK G               3                  21                     2

   146       W.J. Cooper Elementary School                      BAYCREEK H               3                  23                     2

   147       Cornerstone Baptist Church                         BAYCREEK I               3                  21                     2

   148       Saint Stephen the Martyr Catholic Church           BERKSHIRE Q              2                   7                     1

   149       Gwinnett Christian Life Assembly of God            GOODWINS I               3                  10                     1

   150       Shorty Howell Park Activity Building (GC Park)      DULUTH K                2                  11                     1

   151       Ebenezer Baptist Church                             HARBINS C               3                  11                     1

   152       Grace Baptist Church                              ROCKYCREEK C              3                  17                     2

   153       Central Baptist Church                           LAWRENCEVILLE N            2                  10                     1

   154       Pucketts Mill Elementary School (GCPS)             PUCKETTS D               3                  14                     2

   155       Epiphany Lutheran Church                           SUWANEE G                3                  14                     2

   156       Community of Grace Lutheran Church                 BAYCREEK J               3                  14                     2
